Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Mary Penland appeals the district court’s text order denying her pro se motion to vacate a plea agreement, which the district court further construed as a challenge to a forfeiture order. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order. See United States v. Penland, No. 7:05-cr-00710-HFF-1 (D.S.C. July 1, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.